 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewspaper and Mail Deliverers'Union of New York& VicinityandRaritan Periodical Sales, Inc.andInvestor'sDaily,Inc.Cases 22-CC-933and 22-CC-93420 November 1985DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABASONOn 24 July 1985 Administrative Law JudgeHarold B. Lawrence issued the attached decision.The Respondent filed exceptions and a supportingbrief.Charging Party Investor's Daily, Inc. filedlimited cross-exceptions and a brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusionsand to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Newspaperand Mail Deliverers' Union of New York & Vicini-ty,Long Island City, New York, its officers,agents, and representatives, shall take the action setforth in the Order.IThe Respondent asserts that the judge's decision is the result of bias.The assertion lacks merit. There is no basis for finding that bias and prej-udice exist merely because the judge resolved important factual conflictsin favor of the General Counsel's witnesses.NLRB v. Pittsburgh Steam-ship Co,337 U.S 656, 659 (1949)2 In light of the Respondent's demonstrated proclivity to engage insimilar unlawful conduct, we agree with the judge's remedy SeeNewspa-per & Mail Deliverers (New YorkNews), 269 NLRB 102 (1984), finding8(b)(4)(i)(B) violations;Newspaper & Mail Deliverers (Gannett Co.), 271NLRB 60 (1984), finding 8(b)(4)(i) and (u)(B) violations; andNewspaper& Mail Deliverers (B & W Distributors),274 NLRB 929 (1985), finding8(b)(4)(i) and (ii)(B), 8(b)(4)(i) and (u)(A), and 8(e) violationsMitchell Schley, Esq.andBernard Suscewicz, Esq.,for theGeneral Counsel.Marshall E. Lippman, Esq. (Lippman & Lippman),ofNew York, New York, for the Respondent.Joel E. Cohen, Esq. (Kelley, Drye and Warren),of NewYork, New York, for the Petitioner.DECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.This case was heard by me at Newark, New Jersey, on21 February 1985. The charge in Case 22-CC-933 wasfiled by Raritan PeriodicalSales,Inc. on 10 January 1985and the charge in Case 22-CC-934 was filed by Inves-tor'sDaily, Inc. on 17 January 1985. The consolidatedcomplaint alleges violation of Section 8(b)(4)(i) and(ii)(B) of the National Labor Relations Act. It is allegedthatmembers of the Respondent, the Newspaper andMail Deliverers' Union of New York and Vicinity (theNMDU), received and complied with instructions whichit issued as a result of which they, as employees of peri-odical wholesalers, refused to handle publications of pub-lisherswho made delivery to the wholesalers throughdelivery serviceswhich did not employ drivers whowere members of the NMDU. It is alleged that theywere thereby encouraged to engage in a refusal tohandle or work on goods, or to perform services, andthreatened and coereced employers, all with the objectof forcing their employers to cease doing business withand to cease handling the publications of such publishers.The Respondent's answer denies the material factualallegations of wrongdoing and asserts affirmatively thatthere was no interruption of delivery of the publications,that any refusal to handle was a primary strike againstthe employers resulting from a contract violation ontheir part, that the dispute is a primary strike also be-cause the actions taken were designed to counter a viola-tion of a contractual clause prohibiting subcontracting ofunitwork, and, finally, that Raritan had asked to with-draw its charge and requested that the Board not pro-ceed with any action in connection with it.The parties were afforded full opportunity to be heard;to call, examine, and cross-examine witnesses; and to in-troduce relevant evidence. Posthearing briefs have beenfiled by the General Counsel, the Respondent, and Inves-tor'sDaily, Inc., one of the Charging Parties.On the entire record,' including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel, the Respondent, andthe Charging Party, Investor's Daily, Inc., I make thefollowingFINDINGS OF FACT1.JURISDICTIONThe Respondent's answer admitts the jurisdictional al-legations pertaining to the wholesalers and publishersnamed in the complaint with the exception of Investor'sDaily, Inc., as to which it denied knowledge or informa-tion. It also denied knowledge or information respectingtwo nonunion delivery services which Investor's Daily,Inc. had employed, who were alleged to be engaged intrucking services and to be persons within the meaningof Sections 2(1) and 8(b)(4)(i) and (ii)(B) of the Act.Robert V. Gillen, the East Coast circulation manager ofInvestor'sDaily testified that he hired the two servicesas truckers and a driver employed by one of them testi-fiedregarding its operations, thus establishing theirstatus.Gillen testified that Investor's Daily, Inc. had itsmain office in Los Angeles, California, and offices inNew York City and was distributed nationally withannual gross revenues of at least $200,000, and that itIErrors in the transcript have been noted and corrected277 NLRB No. 64 NEWSPAPER & MAIL DELIVERERS (RARITAN SALES)carries advertisements for nationally advertised productsand services. The jurisdictional allegations relating to allof the other parties and persons involved having beenadmitted both in the answer and at the hearing, I accord-ingly find that all of the publishers and wholesalersnamed in the consolidated complaint are and have beenat all material times employers engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct, that the Respondent is and has been at all materialtimes a labor organization within the meaning of Section2(5) of the Act, and that all of the publishers named inthe consolidated complaint and the two nonunion truck-ing services, Perfect Courier, Ltd. and Grant' Courier,Inc., are persons within the meaning of Sections 2(1) and8(b)(4)(i) and (ii) (B) of the Act.H. THE ALLEGED UNFAIR LABOR PRACTICESA. The Basic Facts2Metropolitan News Company is a distributor of maga-zines and newspapers, delivering approximately 100 titlesto some 3500 retail outlets in the New York Metropoli-tan Area. It is the largest wholesaler in the region. In ad-dition to purchasing publications at wholesale and dis-tributing them to its own retailers, Metropolitan providesa truck delivery service, transporting the material fromthe printing plants to other wholesalers as well as to itsown wholesaling base in Long Island City, New York,and charging the publishers for the service.Late in 1983, Metropolitan determined that the deliv-ery operation was unprofitable and notified the publish-ers that it would be discontinued, New agreements werenegotiated with a number of publishers who wanted de-liveries continued to their wholesalers by Metropolitanand were willing to pay the price increases which Met-ropolitan asserted it needed to cover rising costs. 11Progresso was one of the newspapers which agreed tothe increased prices immediately. Investor's Daily wasnot.Investor's Daily, which is published five times a week,is printed in New Jersey by Somerset Publishing Compa-ny.Metropolitan,acting asa trucker paid by Investor'sDaily, Inc., picked up the papers from Somerset and de-livered them to five wholesalers located in New Jersey,and in Westchester County and Long Island, New York.Metropolitan, in its capacity as wholesaler, also distribut-ed Investor's Daily to its own retail outlets. When Met-ropolitan raised its delivery rates, which occurred on 18December 1984, Investor's Daily discontinued its truck-ing services and employed Perfect Courier, Ltd andGrant Courier, Inc. to perform those services. Both ofthese companies employed drivers who were not mem-bers of the NMDU.PerfectCourierandGrantCouriercommencedmaking deliveries to the wholesalers who handled Inves-tor'sDaily, includingMeti opolitan.Deliveries in thisfashion commenced on 18 December 1984. On 7 Janii.-2The matters narrated without evidentiary comment are those factsfound by me on the basis of admissions in the answer, data contained inthe exhibits, stipulations between or concessions by counsel, undisputedor uncontradicted testimony, and, in instances where conflicts in the testi-mony did not warrant discussion, the testimony which I have credited577ary,2 Investor's Daily discovered that its 8 January issuewas not making it to the newsstands, though the whole-salerswere getting the deliveries. Gillen, the circulationmanager, testified that the managing personnel of thewholesalers advised him that the papers were not beingdistributedbecause the employees,, or their foremen,were instructed by the Union not to make distribution.Deliveries to the wholesalers were discontinued on 17January. The following Monday, on 21 January, Inves-tor'sDaily changed its procedure by having PerfectCourier and Grant Courier deliver the papers from theprinting plant to Metropolitan, which then made distribu-tion to the wholesalers. According to Gillen, deliveriesfrom the wholesalers to the retail outlets were then re-sumed. (Because of the intervening weekend, only oneday's delivery to the wholesalers was missed by Inves-tor'sDaily.)There was no interruption of delivery of periodicalspublished by those publishers who continued their con-tractswith Metropolitan after the rateincrease.For ex-ample, II Progresso continued to be delivered throughoutthis period.Though Respondent disputes the allegation that suchan interruption in deliveries took place, the evidence es-tablishes that the publications which discontinued theservices of Metropolitan after the rate increase on 18 De-cember 1984 were not distributed by the wholesalers,and that the reason they were not distributed was thatthe NMDU had instructed its members not to handle thematerial.BesidesGillen's testimony, there is testimonyby Investor's Daily'ssalesmanagerthat he personallychecked on the distribution during the period from 7through 18 January after he received reports that Inves-tor'sDaily was not on the newsstands. He found that ithad not been delivered to several locations serviced byHudson County News Service. These were the Port Au-thority Terminal in New York City, the Hoboken trainterminal, and the terminal in Journal Square, Jersey City.CarolCirieco, the circulationmanager of GaynorNews Company, Inc., testified that it is a wholesalenewspaperdeliveryservicedistributingnewspapersthroughoutWestchester, New York, and Putnam Coun-ties.Of the 70 or 80 titles which it delivers to news-stands, supermarkets, and home delivery dealers, it re-ceives most from the individual publishers and about 15titles fromMetropolitan. Its drivers are members of theUnionMetropolitan informed Gaynor that it would nolonger deliver certain titles after 7 January, and thosetitles began to be delivered by the publishers themselves.However, although Gaynor's drivers distributed themfor the first 2 nights of this new procedure, they refusedto continue making deliveries and did not do so duringthe period from 9 through 17 January. Deliveries werenot resumed until 18 January, when Metropolitan re-sumed delivery of those titles to Gaynor. Cirieco andJohn Granada, Gaynor's sales and operations director,were informed by Vic Soffa, the union representative atGaynor, that lie had been informed by Mike O'Keefe,3All dates hereinafter mentioned are in 1985 except as otherwisestated 578DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union'sbusiness agent atGaynor, that any publica-tion formerly delivered to Gaynor by Metropolitan wasnot to be delivered if it came in directly from the pub-lisher or bysome meansother than through Metropoli-tan or a union driver.Gaynor ultimately stopped accepting delivery from thepublishers because, as Cirieco put it, "We were instruct-ed by the NMDU representative not to accept anypapers that were previously delivered from MetropolitanNews."Counsel for Respondent adduced testimony from Cir-ieco on cross-examinationto the effect that there hadnever been any "disruption of delivery" of certain smallWestchester County local town papers which were de-livered to Gaynor directly by nonunion drivers. I fail tosee that this negates the existence of a violation of theAct by reason of Respondent's conduct alleged in thecomplaint. The fact that Respondent does not uniformlyviolate the law under all conceivable conditions does notmean that it did not do so by committing the acts al-leged. Nor am I swayed by the testimony adduced to theeffect that, in counsel's own language, to which the wit-ness gavea one-word affirmative reply, "[T]he only pub-licationswhich were in any way affected, if in fact theywere, were those where the distribution changed in someway."The instructionswhich Cirico gave were that thesmallerperiodicalswere not to be accepted if such ac-ceptance jeopardized distribution of the major publica-tions.Arthur Preuster, a driver for Perfect Courier, Ltd.,testified that on Monday, 11 February 1985, he pickedup a shipment of Investor's Daily from a printer inCampus Drive, New Jersey, under orders to deliverthem directly to the wholesalers, because the Metropoli-tan trucks had already been missed as a result of somedifficultyat the printing plant.At his second stop,Hudson County News Co., he was asked to produce hisunion card which, of course, he did not have, and heheard another worker tell his interrogator to scrap thenewspapers which he had delivered.Raritan Periodical Sales, one of the Charging Parties,isa member of the Suburban Wholesalers Association,which has a contract with the NMDU covering its driv-ers,mechanics, and warehousemen. Raritan handles be-tween 700 and 800 titles in several counties of NewJersey. Its vice president of operations, Gary Hertzfeld,testified that prior to 7 January, it received delivery ofapproximately a dozen periodicals through Metropolitan,whose drivers, of course, are members of the NMDU.When the publishers of those items terminated Metropo-litan's services and, after 7 January, began making deliv-ery directly to Raritan, the Raritan employees failed todeliver the periodicals to the retail outlets. There wasone exception: Il Progresso.Hertzfeld obtained an explanation directly from thesource of the trouble. He telephoned Joseph Cotter, thebusiness agent, who advised him that Il Progresso hadbeen distributed because it had been brought in byNMDU drivers, and that papers would be handled atRaritan only if they were brought in by NMDU drivers.On 10 January, delivery of two other publications,Sports Eye and Fast Performance, was resumed by Met-ropolitan; they were thereafter handled by the Raritanpersonnel,who continued their refusal to handle otherpapers still being delivered directly by their publishers(Novogenic, Irish Echo, The Jewish Press) until Metro-politan resumed delivery service for those papers on 22January. None of this testimony was disputed by Cotterwhen he took the stand. On the contrary, he confirmedthatwhen the assistant chairman at Raritan telephonedhim and advised him that some papers formerly deliv-ered by Metropolitan were being brought to Raritan byother persons, he told the assistant chairman "not tohandle those papers that came in different from whatthey had been doing."B. AnalysisThe evidence establishes that certain publishers, in-cluding one of the Charging Parties, discontinued theservices of Metropolitan, whose drivers are members oftheNMDU, and attempted to make delivery of theirpublications from the printing plants (operated by inde-pendent printers) to the wholesale distributors by the useof delivery services whose drivers were not members ofthe NMDU. This was done because of a steep increase inMetropolitan's charges for trucking delivery service.Publishers who continued the use of Metropolitan's serv-ices had no problem, but the publishers who resorted tononunion delivery services found that though their publi-cations arrived at the wholesalers in time for distribution,they never left the wholesalers' premises. The wholesal-ers' employees are also members of the NMDU coveredby a collective-bargaining agreement between the whole-salers' organization and the NMDU, and they refused tohandle publications delivered by nonunion personnel oninstructions from the business agent, Cotter.Cotter's testimony leaves no doubt that the nonuniondelivery was at the root of the problem. Cotter testifiedto a telephone call from the assistant chairman at Raritanaround midnight on a Monday, and that the message was. .. that the Metropolitan News Company truckhad not been [in], and yet small publications whichpreviously had been delivered by the MetropolitanNews Company were being brought in by non-union people.Cotter contended that the assistant chairman was notcomplaining about the fact that the deliveries were beingmade by nonunion people, but simply that "he wanted toknow what was going on." The testimony speaks foritself.What was going on was that nonunion personnelwere making deliveries formerly made by the NMDUmembers who worked for Metropolitan and that was themain burden of the assistant chairman's message.Cotter's testimony was an inconsistent and untruthfulattempt to support the legal position taken by theNMDU in this proceeding. Thus, the telephone call fromthe assistant chairman at Raritan, which he conceded atsome points in his testimony to have been a report ofnonunion delivery activity, became at other points areport of a "change" in the method of receipt of papersin violation of the collective bargaining agreement: NEWSPAPER & MAIL DELIVERERS (RARITAN SALES)Q.Was ityour information that it was a changeor an alteration in the manner of receipt that hadgone on for years before that?A. Yes, itwas a change in the receipt of papers.Q.What action if any did you take as a result ofthat breach?A. I told themen, I told the assistant chairmannot to handle those papers that came in differentfrom what they had been doing.This,of course,laid the basis for the contention thatarticle 17-bof the collective-bargaining agreement be-tween theNMDUand the Suburban Wholesalers Asso-ciation and the Morning News Companies Association,which represented all of the wholesalers named in thecomplaint,had thereby been violated.Thatprovisionreads as follows:17-b.Present practices with respect to the receiptby the Wholesaler of the Newspapers of its respec-tive publishers shall continue unaltered;provided,however, that the Wholesaler may designate suchreceiving points within the territory served by it asits convenience may require.Cotter's implausible testimony,however, could notsupport such a contention,and he switched to a conten-tion that he was trying to avoid subcontracting,prohibit-ed by section 8 of the same agreement,though he admit-ted that subcontracting had had nothing to do with hisdirection to the members to stop handling the nonunion-delivered publications.He conceded that after 7 Januaryand while members of the Union were refusing, pursuantto his directions,to handle papers coming in from pub-lishers through delivery agencies other than Metropoli-tan, the Italian language newspaper, Il Progresso,contin-ued to be handled by the union members. II Progressowas being delivered to the wholesalers by its own em-ployees. In response to a direct question, Cotter deniedthat it continued to be handled because the Il Progressodriverswere also members of the Union.He insistedunder repeated questioning that the only reason IlProgresso continued to be handled was that he hadwaived the provisions of section 17-b insofar as thatpaper was concerned,and he gave the same answerwhen asked to explain why he had waived section 17-bfor that one newspaper.He waived section 17-b in thecase of II Progresso because he waived section17-b, anddid not do it because its drivers were members of theUnion.When asked why he did not waive it for anyoneelse, he responded that no one else had asked him. Thewaiver in the case of the one paper followed consulta-tion which he undertook with the other major officials ofthe Union,according to him. Consequently,when askedif he would be willing to make other waivers if requestedto do so, he was unable to give a definite answer, hesaid, sincehe had to haveinternal union discussion.This kind of testimony, of course, readily falls apart oncross-examination. Cotter could not say whether,if otherpublishers had asked him, they could have receivedwaivers, since he would have had to consult other offi-cials; yet, as a major official,he would not say whetherhe would have been in favor of according them the same579treatment he gave II Progresso.Cotter testified that hisposition was based entirely on section 17-b and that sub-contracting played no part in his decision:Cotter testi-fied that he took the action which he did because hewanted to protect bargaining unit work,notwithstandingthe absence of any evidence whatsoever that Metropoli-tan had been contracting work out. His testimony endedwith the concession that he waived section 17-b in thecase of II Progresso because he wanted to preservework, to protect the work for union members;that thepurpose of section 17-b is to protect the work of unionmembers; that he told the workers not to handle thepapers in order to protect work under section 17-b; andthat that was the reason Il Progresso was allowed tomake its own deliveries.Cotter explained his understanding of the operation ofsection 17-b:Q. . . . 17B means that if a wholesaler used to re-ceive deliveries from MetropolitanNews, they mustcontinue to receive deliveries from MetropolitanNews. Is that correct?A. In strict interpretation, yes.Q.What if a publisher didn't want to use Metro-politan News? They wanted to use another compa-ny to deliver the papers to the wholesaler. Couldthey do that?A. Not unless 17B was waived.Q. Not unless you waived 17B, is that right?A. Not unless 17B was waived.Q. By the union.A. By the union.Q... let's say the wholesalers wanted to waiveit.Could they waiveitwithout getting your permis-sion?A. No.Q. . . . if they wanted to switch from Metropoli-tan to let's say Perfect Courier they couldn't do itbecause of 17B of your contract.A. That's myinterpretation.Q. It's your interpretation that your contractwith the wholesaler can bind Investor's Daily'sbusiness decision. Is that your opinion?A. To a degreeI guess it does.Such a construction makes section 17-b, in its applica-tion, a perfect example of a "hot cargo"' agreement for-bidden by Section 8(e) of the Act as an agreement... express or implied whereby such employerceases or refrains or agrees to cease or refrain fromhandling, using, selling,transporting or otherwisedealing in the products of any other employer orcease doing business with any other personSuch agreements are expressly declared,to the extentthat they are so applied,to be unenforceable and void.What Cotter's argument amounts to is that his actionswere justified because they were taken pursuant to anagreement which the Act make illegal precisely becausesuch agreements are a means of evasion of the sections 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich the General Counsel seeks to enforce in this pro-ceeding. The evidence establishes that the NMDU exert-ed pressure on the wholesalers to cease handling thepublications of the publishers who weremaking deliv-eries to the wholesalers through delivery services whichemployed drivers who were notmembers ofthe NMDU.This was a refusal to handle or work on goods or to per-form services and coercion on the wholesalers in viola-tion of Section 8(b)(4)(i)and (ii)(B) of the Act.In the course of his testimony, Hertzfeld made it clearthatnone of Raritan's employees lost any work byreason of the shift by some publishers away from Metro-politan.No wholesalers were involved in any dispute.Their NMDU employees continued to handle periodicalswhich came in through Metropolitan or from IlProgresso.The concern was patently with the use ofnonunion delivery service from the printing plants to thewholesalers, a practice resorted to by some publishers,including Investor's Daily, which the NMDU wanted tostop.The dispute was between the NMDU and thosepublishers.There was no dispute between NMDU andthe wholesalersThere is thus no support whatsoever for theaffirma-tivematter asserted by the Respondent in its answer tothe effect that the refusal to handle was a primary strikeagainst the employers resulting from a contract violationon their part, and was also a primary strike to avoid sub-contracting of unit work. The wholesalers, as employers,had nothing to do with those matters. The actions beingprotested were the actions of the publishers.I should note at this point that the proven general pat-tern of refusal by the Respondent's members, pursuant toits instructions, to handle goods of publishers who werenot utilizing delivery services employing the Respond-ent'smembers establishes a violation of the Act with re-spect to all of the wholesalers named in the complaintthough the testimony presented in the hearing did notspecifically identify all of the publishers and wholesalersnamed in the complaint as parties affected the Respond-ent's actions. Cotter's testimony makes the general policyof the Respondent quite clear: The Respondent woulddirect its members to refuse to handle merchandise ofany publisher who was making delivery to the wholesal-ers through nonunion services.Which publishers weredoing so, and over what period of time, though not clearfrom the testimony, is clearly spelled out in Respondent'sExhibit 1. Respondent's Exhibits 1 and 2 are respective-ly, copies of section 17-b and section 8 of the latest col-lective-bargainingagreementbetween the NMDU andthe employers' associations previously mentioned. It is atitle page, or cover, of the most recently expired collec-tive-bargaining agreement entered into by the NMDU di-rectly with the employers who now deal through the as-sociations.The list, of employers includes all of thewholesale distributors named in the complaint.I therefore find that the Respondent violated the Actas alleged with respect to each of the wholesalers sonamed. The proof remained limited, however, as to thepublishers involved.The testimony showed that Raritan's employees re-fused to handle Slovo, Dziennik, Irish Echo, JewishPress, and Investor's Daily. There was no explicit testi-mony that there occurred a refusal to handle papers ofany other specifically named publisher. For example,Carol Cirieco, the circulation manager for Gaynor, testi-fied thatMetropolitan delivered Sports Eye, Investor'sDaily, and Philadelphia Enquirer from the printers toGaynor, and that Metropolitan notified Gaynor that theywere ceasing delivery of "certain papers." She did not,however, identify which publishers delivered their ownpapers to Gaynor nor the papers which Gaynor employ-ees refused to handle. I therefore specifically find viola-tions only with respect to the named publishers.C.Withdrawal of Charge by RaritanAt the outset of the hearing counsel for the Respond-ent called attention to the fact that Raritan had requestedthat its charge be withdrawn. This was a surprise to ev-erybody else, for neither the counsel for the GeneralCounsel nor the counsel for Investor's Daily, the otherCharging Party, had any knowledge of Raritan's action.Only counsel for the Respondent seemed to know any-thing about it. Accordingly, I proceeded with the hear-ing.When Gary Hertzfeld, Raritan's vice president ofoperations,took the stand, he testified that he had exe-cuted a request to withdraw the charge immediatelyprior to his appearance at the hearing, on the advice ofcounsel, because the papers were now being delivered.The request was, in fact, filed on 21 February, immedi-ately after the commencement of the hearing. On 7March the Regional Director referred it to me. It ishereby denied. I cannot think of anything that wouldserve the public interest less than the calm acquiescenceby theBoard,or the General Counsel, or any of theBoard's administrative law judges in the surrender bycharging parties to the kind of pressure and coercionwhich this Respondentseemsto be so adept at applying.Hertzfeld's testimony that his action stems from the re-sumption of deliveries-under conditions approved bytheRespondent-establishes that the attempt to with-draw the charge results from the very same actions onthe part of the Respondent regarding which a remedy isso badly needed. Not content with having violated theAct, the Respondent has also sought to manipulate theprocesses of the Board.In opposing the request, the General Counsel points,among other things, to the significant fact that Raritanparticipated in all prior proceedings-the Board investi-gation and proceedings in the United States DistrictCourt for the District of New Jersey-and that the otherwholesalers affected by Respondent's action were enti-tled to rely on Raritan's continued action on behalf ofthe entire group. I agree with the General Counsel thatthat fact together with the need to protect the public in-terest and the Respondent's history of similar illegal con-duct (which I discuss below) require that the charge notbe permitted to be withdrawn.CONCLUSIONS OF LAW1.Raritan Periodical Sales, Inc., Hudson County NewsCo.,Newark News Dealers Supply Company, Hacken-sack News Co., Gaynor News Company, Inc., Bay NewsDistributors, Inc., Passaic County News Company and NEWSPAPER & MAIL DELIVERERS (RARITAN SALES)Investor's Daily Inc. are, and at all pertinent times hereinhave been, employers engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.Perfect Courier and Grant Courierare, and at allpertinent times herein have been, persons engaged incommerce or in an industry affecting commerce withinthe meaning of Section 2(l), (2), (6), and (7) and Section8(b)(4)(i) and (ii)(B) of the Act.3.The Respondent is a labor organization within themeaning of Section 2(5) of the Act.4.The Respondent violated Section 8(b)(4)(i) by in-ducing employees of the above-named employers toengage in a refusal, in the course of their employment, toprocess, transport, or otherwise handle or work on orperform any services with respect to certain publications,including Investor's Daily, Slovo, Dziennik, Irish Echo,and Jewish Press.5.The Respondent violated Section 8(b)(4)(ii)(B) bythreatening and coercing Raritan Periodical Sales, Inc.,Hudson County News Co., Newark News DealersSupply Company, Hackensack News Co., Gaynor NewsCompany, Inc., Bay News Distributors, Inc., PassaicCounty News Company, and Investor's Daily Inc., withthe object of forcing them to cease selling, handling,transporting, or otherwise dealing in the above-namedpublications and certain other publications.THE REMEDYThe Respondent having been found to have committedviolations of Section 8(b)(4)(i)and (ii)(B) of the Act, Ishall recommend that it be ordered to cease and desistfrom conduct such as that which comprised the viola-tion. In view of the Respondent's insistence that it wasdoing nothing more than enforcing its agreement withthewholesalers,whichcontained a provision which Ihave construed to be, in its application,a "hot cargo"clause, I will recommend that the Respondent be direct-ed to cease and desist from so construing and applyingits agreement with the wholesalers.While theGeneral Counsel has simply requested issu-ance of an "appropriate"remedial order, counsel for theChargingParty,Investor'sDaily, Inc., urges"the broad-est remedial relief possible." Noting that this is the fifthcase involving unlawful secondaryactivityby theNMDU in thelast year and a half, counsel for Investor'sDailyurgethe issuance of an order containing the sameprovisions contained in a temporary injunction issuedagainst the Respondent prior to the hearing(which in-junction was itself violated by the Respondent), generalpublication of the notice directed to be posted in thiscase,mailing of the noticeto all NMDU'smembers, andimposition of counsel fees in order to punish Respondentfor interposing what the Charging Party's counsel term"frivolous defenses."General publication and direct distribution to the Re-spondent'smembership of the notice hereinafter pre-scribedwouldappear to be appropriate remedial meas-ures.However,if a suitable condensation of the noticecan be prepared for publicationwhich will convey thesame message,thatwould accomplish the same effectand I have accordingly recommended an Order provid-ing forpublicationin a newspaper of general circulation581of a summary of the notice,or, in the discretion of theRegionalDirector,publicationof the entire notice,which is short in any event.Ihave also recommendedthat the full notice be published in any publication whichis issued directly to the Respondent'smembership. Thefull notice is to be mailed to the membership.To the extent that the allegations of the consolidatedcomplaint have been proved,the recommended Orderherein would necessarily have,paralleled the provisionsof the order made by the Hon. Dickinson R. Debevoise,USDJ,on 6 February 1985 granting a temporary injunc-tion, and to that extent the recommended Order hereinwill be with consistent that of Judge Debevoise.The provengeneral pattern of refusalby theRespond-ent'smembers,pursuant to its instructions,tohandlegoods of publishers who were not utilizing delivery serv-ices.employing the Respondent'smembers supports anorder requiring the Respondent to cease and desist fromsuch conduct in general. I have noted that the proof ac-tually presented in the hearing did not explicitly identifyall of the publishers named as parties affected by the Re-spondent'sactions.In addition,itappears that, in thecase of some publishers, secondary activity in a technicalsense had ceased by the time the injunction was issuedbecause the Respondent had got its way.I have accordingly specifically named only Investor'sDaily Inc., Slovo, Dziennik,IrishEcho, and JewishPress in the recommended Order, along with all of thewholesalers,in addition to recommending a cease-and-desist order of general applicability.However, I shall not recommend imposition of attor-ney's fees.It is true that the Respondent has adhered to aposition contrary to that of the Board and, specifically,of several of its administrative law judges.Nevertheless,its conduct cannot be said to be contumacious until suchtime as its position has been adequately tested in thecourts and has been rejected. Then,and only then, canrepeated assertionof thatlegal position be said to be"frivolous." This case does not involve the kind of histo-ry of multifarious violations of theAct whichhas beenheld to support such a remedy.Cf. J.P.Stevens & Co.,247 NLRB 420 (1980).In the present case, counselfor theRespondent arguesthat there is no reason a wholesaler must accept deliveryin any manner it does not wish, and if the Respondentand the wholesaler have contracted for delivery to thewholesaler of periodicals in a manner unchanged fromthe current practice-that practice being to have deliv-erymade by Metropolitan-then the efforts to ensurethat the Respondent's bargained-for protections are real-ized do not constitute secondary activity. I think that ar-gument is untenable. However, the fact that severalother administrative law judges have rejected similar ar-guments is no ground for penalizing the Respondent. It isentitled to have its point of view presented and argued.The pointis still a long way from being so well settledby the courts that the Respondent can be said to be ob-streperous inpressing its position.Counsel for the Charg-ing Party citesHudsonCountyNews Co.,22-CE-58,whichinvolved a violation of Section 8(e) ofthe Act onfacts not similar to those of the present case and which 582DECISIONSOF NATIONALLABOR RELATIONS BOARDdid not involve the contractual provisions involved inthis case,' andB & W Distributors Corp.,2-CC-1824, 2-CE-140, affirmed 274 NLRB 929 (1985), which does in-volve factsanalogousto those of the instant case, but theBoard had not issued its decision on the case at the timeof the hearing. The General Counsel cites several othercasesbefore the Board in which the Board has sustainedfindingsof violation of the secondary boycott provisionsof the Act by the Respondent. None of these, however,have been litigated in the courts. Until they are, the pos-sibilityremainsthat the position of the Respondent mayultimately be held valid and that of the Board to be inerror. (The determination by the United States DistrictCourt for the District of New Jersey was limited to afinding that a temporary injunction should issue and didnot involve plenary litigation of all the issues of thecase.)Accordingly, imposition of counsel fees at thispoint is unwarranted.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, Newspaper and Mail Deliverers'Union of New York and Vicinity, Long Island City,New York, its officers,agents,and representatives, shall1.Cease and desist from(a) Inducing,encouraging, or instructing employees ofRaritan PeriodicalSales,Inc.,Hudson County NewsCo.,Newark News Dealers Supply Company, Hacken-sack News Co., Passaic County News Company, GaynorNews Company, Inc., and Bay News Distributors, Inc.,or any other employer, to engage in a strike or refusal inthe course of their employment to transport or otherwisehandle or work on or to perform any service with re-spect to the publications and products of Investor'sDaily, Inc., Slovo,Dziennik, Irish Echo NewspaperCorp., Jewish Press, Inc., or any other person.(b)Threatening, coercing, or restraining any of theabove-named employers or any other employer with theobject of forcing or requiring them or any other employ-er toceasedoing business or handling the publicationsand products of Investor's Daily, Inc., Slovo, Dziennik,Irish Echo Newspaper Corp., Jewish Press, Inc., or anyother person.(c)Applying the provisions of section 17-b of its col-lective-bargaining agreementwith the above-named em-ployers or with any association acting on their behalf insuch a manner as to require or sanction any of theabove-mentionedunlawful conduct on the part of itsmembers.(d) In any other manner violating the provisions ofSection 8(b)(4) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules andRegulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses(a) Post at its offices, meeting halls, and at locations inthe premises of all business concerns employing any ofitsmembers at which it is authorized to post notices to ismembers copies of the attached notice marked "Appen-dix."5Copies of the notice, on forms provided by theRegional Director for Region 22, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b) Sign and mail sufficient copies of the notices to theRegionalDirector for forwarding to the Employersnamed in section 1(a) of this Order, for posting by them,if they are willing, in locations where notices to employ-ees are customarily posted. Regardless of whether theyelect to post such notices, the Respondent shall neverthe-less, at such locations, comply with the provisions of sec-tion 2(a) of this Order.(c)Publish the complete text of the notice set out inthe attached Appendix in a conspicuous place in anypublication which it mails regularly to its membership,and mail a copy of said publication containing the saidnotice to each of its members.(d) Publish at its own expense either the full text or asummary of the terms of the notice set out in the at-tached Appendix hereto in a form and size approved bythe Regional Director for Region 22, in a daily newspa-per of general circulation in the New York metropolitanarea. Such publication shall be made on not less thanthree separate occasions within a period of time, and onsuch dates within the said period, as shall be designatedby the Regional Director.(e)Notify the Regional Director in writing within 20days from the date of this Order, what steps the Re-spondent has taken to comply.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT induce, encourage, or instruct our mem-bers or any other employees of Raritan Periodical Sales,Inc.,Gaynor News Company, Inc., Hudson CountyNews Co., Newark News Dealers Supply Company,Hackensack, News Co., Passaic County News Company,and Bay News Distributors, Inc., or any other employer, NEWSPAPER & MAIL DELIVERERS (RARITAN SALES)to engage in a strike or refusal,in the course of their em-ployment,to transport,handle,work on,or perform anyservice with respect to, the publications and products ofInvestor'sDaily,Inc.,Slovo,Dziennik,IrishEchoNewspaper Corp.,Jewish Press,Inc.,or any otherperson.WE WILL NOT threaten,coerce or, restrain any of theabove-mentioned employers or any other employer withthe object of forcing or requiring them to cease doing583business or handling the publications and products of anyperson.WE WILLNOT in any other manner violated the sec-ondary boycott provisions of Section 8(b)(4) of the Na-tional Labor Relations Act.NEWSPAPERANDMAILDELIVERERS'UNION OF NEW YORK AND VICINITY